Section 11347, General Code, relating to rule days, reads: "Upon such terms as are just, the court * * *, for good cause shown, may extend the time for filing any pleading."
The writ of mandamus "may require an inferior tribunal to exercise its judgment, or proceed to the discharge of any of its functions, but it cannot control Judicial discretion."
(Italics ours.) Section 12285, General Code. See, also, State,ex rel. Frye, Exr., v. MacConkey, Judge, 136 Ohio St. 462,26 N.E.2d 457; State, ex rel. White, v. Jewell, Judge,132 Ohio St. 300, 7 N.E.2d 410.
Although this court strongly disapproves of the *Page 255 
dilatory proceedings below, the demurrer to the petition is sustained and a writ denied.
Writ denied.
WEYGANDT, C.J., TURNER, WILLIAMS, HART, ZIMMERMAN and BETTMAN, JJ., concur.
MATTHIAS, J., not participating.